DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 15, 16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,843,117 in view of WO 2009/129485 A2.  All of the limitations of the instant claims are encompassed in the patent claims except that the adsorption material is carbon black and that the adsorption layer has a preferred thickness (claim 5).  WO ‘485 discloses an adsorbent such as activated carbon or carbon black that can be used in an automotive evaporative emission control canister (see abstract, paragraphs 1, 22).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of U.S. Patent No. 10,843,117 by using a carbon black adsorbent in order to provide one that is known to be effective in capturing evaporated fuel vapor.  Regarding the layer thickness, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide sufficient adsorbent adhered to a substrate for capturing the vapor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 9, it is unclear what is meant by “diamond-like.”  Many materials can be considered to be diamond like because they have clarity (such as glass), or hardness, or comprise a diamond shape, or being costly, or being any material having a high purity, among other things.
Regarding claims 6 and 13, each refers to “the adsorbent layer,” however two different adsorbent layers are previously recited.
Also claims and 6 and 13 refer to “the body,” however it appears that this refers to the core of the case and not the body having passages.  This should be clarified.
Regarding claims 8 and 17, it is unclear what is meant by the “carbon material comprises at least one of nickel, silver, copper, and graphite.”  This makes it seem like the carbon material is one of the materials.  It appears that “additionally comprises” should be used instead. Claims 10-12 and 14 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2017/0304766 A1) in view of WO ‘485 and taken together with Danielowski et al. (2016/0260129 A1).
Park et al. ‘766 a carbon canister containing an active carbon filter that includes a housing (120) surrounding an injection molded plastic honeycomb support (122) that is dip-coated with an activated carbon sorbent layer at a thickness of 0.1-1mm (see figures, paragraphs 14-18, 40).  Since the support is dip-coated, the entire surface is coated.  The instant claims differ from the disclosure of Park et al. ‘766 in that adsorbent is carbon black and that the housing is a polymer material.
WO ‘485 discloses a carbon black fuel vapor adsorbent as described in paragraph 3 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Park et al. ‘766 by using a carbon black adsorbent in order to provide one that is known to be effective in capturing evaporated fuel vapor.
Danielowski et al. ‘129 disclose a fuel vapor canister having a thermoplastic resin housing (see figures, paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the canister of Park et al. ‘129 by using plastic as the housing material in order to provide an inexpensive and durable material that can be easily molded into a preferred shape.
Claim(s) 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ‘766 in view of Yamafuji et al. (2001/0020418 A1) and taken together with Danielowski et al. ‘129.
Park et al. ‘766 disclose a fuel vapor canister as described in paragraph 12 above.  The instant claims differ in that the adsorption layer includes particles of at least one of nickel, silver, copper and graphite, that the adsorbent layer  and that the housing is a polymer material.  Yamafuji et al. ‘418 disclose a fuel vapor canister comprising particles of copper mixed with the adsorbent (see figure, abstract, paragraphs 44-45).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent of Park et al. ‘766 to use the mixed adsorbent/copper particles of Yamafuji et al. ‘418 in order to provide a higher thermal conductivity so that adsorption and desorption properties are enhanced.  Regarding the housing material, Danielowski et al. ‘129 discloses a plastic fuel vapor canister housing as described in paragraph 14 above, and it would have been obvious to use plastic for the housing of the primary references for the same reason given in that paragraph.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ‘766 in view of WO ‘485 and taken together with Danielowski et al. ‘129 as applied to claim 1 above, and further in view of Yamafuji et al. ‘418.
Park et al. ‘766 in view of WO ‘485 and taken together with Danielowski et al. ‘129 disclose all of the limitations of the claim except that the adsorbent includes at least one of nickel, copper, silver or graphite.  Yamafuji et al. ‘418 disclose a fuel vapor adsorbent as described in paragraph 16 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent of the primary references by including the copper particles of Yamafuji et al. ‘418 for the same reason also given in paragraph 16.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ‘766 in view of Yamafuji et al. (2001/0020418 A1) and taken together with Danielowski et al. ‘129 as applied to claim 8 above, and further in view of Dinnage et al. (5,435,958).
Park et al. ‘766 in view of Yamafuji et al. (2001/0020418 A1) and taken together with Danielowski et al. ‘129 disclose all of the limitations of the claim except that the honeycomb structure is formed by staking a plurality of substrates having channels.  Dinnage ‘958 disclose a coated honeycomb contactor that is formed by stacking substrates (10) that have channels on one side (see figures 1, 4, col. 1, lines 51-64, col. 2, lines 49-54, col. 3, lines 1-11).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the honeycomb of the primary references using the stacked sheet configuration of Dinnage et al. ‘958 in order to provide an arrangement that is modular and can be size-adjusted by stacking additional sheets.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. ‘766 in view of WO ‘485 and taken together with Danielowski et al. ‘129 as applied to claim 1 above, and further in view of Dinnage et al. ‘958.
Park et al. ‘766 in view of WO ‘485 and taken together with Danielowski et al. ‘129 disclose all of the limitations of the claim except that the honeycomb structure is formed by staking a plurality of substrates having channels.  Dinnage ‘958 disclose a coated honeycomb as described in paragraph 20 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the honeycomb of the primary references using the stacked sheet configuration of Dinnage et al. ‘958 in order to provide an arrangement that is modular and can be size-adjusted by stacking additional sheets.
Allowable Subject Matter
Claims 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The allowability of dependent claims 3, 9 and 10 cannot yet be determined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose adsorbent gas separation arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl